—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 10, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint pursuant to CPLR 3212 on the ground that the plaintiff Julio Caruso did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is denied, and the complaint is reinstated.
In order to establish that the plaintiff Julio Caruso sustained a "significant limitation”, as he claimed in his verified bill of particulars, he was required to provide objective evidence of the extent or degree of the limitation and its duration (see, Beckett v Conte, 176 AD2d 774). The report dated June 24, 1994, which was prepared by Dr. Richard S. Goodman, provided such evidence and thus raised a triable issue of fact (see, CPLR 3212 [b]) as to whether Mr. Caruso sustained a serious injury as defined by Insurance Law § 5102 [d]). We note that although the report was unsworn, because it was prepared by the defendant’s medical expert it constitutes competent evidence for the purpose of opposing the motion for summary judgment (see, Pagano v Kingsbury, 182 AD2d 268). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.